     6:19-cv-03551-JD      Date Filed 07/23/21       Entry Number 79      Page 1 of 32




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                             GREENVILLE DIVISION

Aimee Maddonna,                            )
                                           )
                              Plaintiff,   )
                                           )
              v.                           )           Civil Action No. 6:19-cv-03551-JD
                                           )
United States Department of Health and     )
Human Services et al.,                     )
                                           )
                          Defendants.      )



              DEFENDANTS HENRY MCMASTER’S AND MICHAEL LEACH’S
                    MOTION FOR JUDGMENT ON THE PLEADINGS


OFFICE OF THE ATTORNEY GENERAL                 NELSON MULLINS RILEY & SCARBOROUGH LLP
   Robert D. Cook                                Miles E. Coleman
   South Carolina Solicitor General              2 W. Washington St. / Fourth Floor
   Post Office Box 11549                         Greenville, SC 29201
   Columbia, SC 29211                            (864) 373-2352
   (803) 734-3970
                                                 Jay T. Thompson
DAVIDSON, WREN & DEMASTERS, P.A.                 1320 Main Street / 17th Floor
                                                 Post Office Box 11070 (29211-1070)
   Kenneth P. Woodington                         Columbia, SC 29201
   William H. Davidson, II                       (803) 799-2000
   1611 Devonshire Drive, 2nd Floor
   Post Office Box 8568
   Columbia, SC 29202-8568
   (803) 806-8222


                       Attorneys for Governor Henry McMaster
                             and Director Michael Leach
         6:19-cv-03551-JD                   Date Filed 07/23/21                  Entry Number 79                   Page 2 of 32




                                                       TABLE OF CONTENTS

INTRODUCTION .................................................................................................................................1

RELEVANT BACKGROUND.................................................................................................................4

           I.         Foster care in South Carolina...................................................................................4

           II.        Relevant regulatory events and the Defendants’ responses thereto .........................6

           III.       Plaintiff’s factual allegations and legal claims ........................................................9

           IV.        Procedural Posture ..................................................................................................11

LEGAL STANDARD ..........................................................................................................................13

ARGUMENT .....................................................................................................................................14

           I.         Plaintiff’s Complaint fails to state claims upon which relief can be granted
                      because, as Fulton shows, the accommodations sought and granted by the
                      State Defendants were constitutionally permissible and required .........................14

           II.        Fulton mandates that if the government can accommodate religious foster-
                      care providers by exempting them from non-discrimination requirements
                      while licensing, funding, and contracting with them, “it must do so.” ..................16

           III.       The non-discrimination requirements at issue in this suit, like those in
                      Fulton, are reviewed under strict scrutiny, and, just as in Fulton, the
                      government can and, therefore, must, accommodate religious foster-care
                      providers ................................................................................................................18

           IV.        Plaintiff’s other allegations fail to assert any claims on which relief can be
                      granted....................................................................................................................24

           V.         The relief requested in Plaintiff’s Complaint is itself unconstitutional .................25

CONCLUSION...................................................................................................................................27




                                                                        i
         6:19-cv-03551-JD                  Date Filed 07/23/21                Entry Number 79                  Page 3 of 32




                                                    TABLE OF AUTHORITIES

                                                                                                                                 Page(s)

Cases

Am. Civil Liberties Union of N. Cal. v. Azar,
   C/A No. 16-cv-03539-LB, 2018 WL 4945321 (N.D. Cal. Oct. 11, 2018) ........................20, 24

Drager v. PLIVA USA, Inc.,
   741 F.3d 470 (4th Cir. 2014) ...............................................................................................7, 13

Fulton v. City of Philadelphia,
   141 S. Ct. 1868 (2021) ..................................................................................................... passim

Fulton v. City of Philadelphia,
   320 F. Supp. 3d 661 (E.D. Pa. 2018) ...........................................................................15, 16, 26

Fulton v. City of Philadelphia,
   922 F.3d 140 (3d Cir. 2019).........................................................................................15, 16, 26

Kenny A. v. Perdue,
   218 F.R.D. 277 (N.D. Ga. 2003)..............................................................................................20

Lujan v. Defenders of Wildlife,
   504 U.S. 555 (1992) .................................................................................................................24

Phillips v. LCI Int’l, Inc.,
   190 F.3d 609 (4th Cir. 1999) .....................................................................................................4

Pulte Home Corp. v. Montgomery Cnty., Md.,
   271 F. Supp. 3d 762 (D. Md. 2017) .........................................................................................14

Pulte Home Corp. v. Montgomery Cnty., Md.,
   909 F.3d 685 (4th Cir. 2018) ...................................................................................................13

Sierra Club v. Morton,
    405 U.S. 727 (1972) .................................................................................................................24

Trinity Lutheran Church of Columbia, Inc. v. Comer,
    137 S. Ct. 2012 (2017) ...............................................................................................................7

Warth v. Seldin,
  422 U.S. 490 (1975) .................................................................................................................24

Statutes and Regulations

42 U.S.C § 671(a)(18) ......................................................................................................................6


                                                                     ii
         6:19-cv-03551-JD                  Date Filed 07/23/21                 Entry Number 79                  Page 4 of 32




42 U.S.C. § 2000bb-1 ....................................................................................................................22

42 U.S.C. §§ 2000bb to 2000bb-4 ...................................................................................................7

45 C.F.R. §§ 75.101(b)(1), 1355.30(i) .............................................................................................6

45 C.F.R. § 75.102 .........................................................................................................................20

45 C.F.R. § 75.300(c) (2017) .....................................................................................................6, 19

45 C.F.R. § 87.3 .................................................................................................................19, 20, 21

S.C. Code Ann. §§ 1-32-10 to -60 ...................................................................................................7

S.C. Code Ann. § 1-32-40 ..............................................................................................................22

S.C. Code of Regulations R. 114-4910 to -4980 ...............................................................................5

S.C. Code of Regulations R. 114-4930 .............................................................................................5

S.C. Code of Regulations R. 114-4980 .............................................................................................5

Other Authorities

Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 1367
   (3d ed. 2004) ............................................................................................................................14

Fed. R. Civ. P. 12 .......................................................................................................................1, 12

Fulton v. Philadelphia, Brief for Petitioners .................................................................................15

Fulton v. Philadelphia, Brief for City Respondents ......................................................................15

Fulton v. Philadelphia, Brief of Prospective Foster Parents as Amici Curiae in
   Support of Respondents ...................................................................................................3–4, 19

Fulton v. Philadelphia, Reply Brief for Petitioners .......................................................................15

Fulton v. Philadelphia, Supp. App. to Brief for City Respondents................................................16

Local Civil Rule 7.04 D.S.C. ...........................................................................................................1




                                                                     iii
      6:19-cv-03551-JD        Date Filed 07/23/21       Entry Number 79        Page 5 of 32




                         MOTION FOR JUDGMENT ON THE PLEADINGS1

       Defendant Henry McMaster (“Governor McMaster” or “the Governor”), in his official

capacity as Governor of the State of South Carolina, and Defendant Michael Leach (“Director

Leach”), in his official capacity as the Director of the South Carolina Department of Social

Services (“SCDSS”) (collectively the “State Defendants”), move for judgment on the pleadings

under Federal Rule of Civil Procedure 12(c) because recent, controlling precedent from the United

State Supreme Court forecloses the relief Plaintiff seeks; demonstrates that the State Defendants’

actions challenged in this suit were constitutionally permissible and required; and indicates there

is no basis upon which Plaintiff can prevail on her sole remaining claim against the State

Defendants. Accordingly, this Court should enter judgment on the pleadings and dismiss this suit

with prejudice.

                                          INTRODUCTION

       For hundreds of years, in South Carolina and across the nation, state and federal

governments have partnered and contracted with faith-based providers of social services whose

work is compelled by, and is itself an exercise of, their religious faith. And for hundreds of years,

these partnerships have been widely and rightly acknowledged to be constitutionally permissible.

       In 2017, however, a federal regulation threatened to prevent faith-based organizations from

continuing their long-standing efforts to help children in need. Governor McMaster responded by

requesting a waiver from the federal agency responsible for the regulation and by issuing an

Executive Order directing South Carolina’s state government agencies to refrain from

discriminating against or penalizing such organizations—for example, by denying them licensure




1
 Pursuant to Local Civil Rule 7.04 D.S.C., a full explanation of the motion is provided herein,
and, accordingly, a separate supporting memorandum would serve no useful purpose.


                                                 1
      6:19-cv-03551-JD         Date Filed 07/23/21       Entry Number 79         Page 6 of 32




or by refusing to contract with them—on the basis of their religious beliefs. Accordingly, SCDSS

continued to license and contract with at least one faith-based foster care provider that, as a matter

of religious conviction, partners only with prospective foster parents who share its religious beliefs.

       Plaintiff filed suit, claiming that the State Defendants’ actions violated the Constitution,

and asking this Court to declare that the State Defendants’ accommodation of religious foster-care

providers constituted the establishment of religion and deprived Plaintiff of equal protection.

Plaintiff further asks this Court to issue a permanent injunction (i) ordering the Governor and

Director Leach to cease licensing and contracting with private providers that partner only with co-

religionists and (ii) directing the Governor and Director Leach to require all state-licensed and

state-contracted providers to work with prospective foster parents whose beliefs and conduct are

contrary to the provider’s sincerely held religious beliefs.

       Plaintiff’s claims lacked merit from the start, and any veneer of plausibility they may have

once had was stripped away by the Supreme Court’s recent, unanimous judgment in Fulton v. City

of Philadelphia, 141 S. Ct. 1868 (2021), in which the Court held that the government must,

whenever possible, accommodate the religious and associational rights of faith-based foster-care

providers who, as a matter of their religious beliefs, limit the group of foster parents and

prospective foster parents with whom they partner. The parallels between Fulton and this suit are

striking. In Fulton (as here), a private, faith-based, government-licensed, government-contracted,

and government-funded provider of foster-care services could not, as a matter of religious

conviction, partner with prospective foster parents whose beliefs or behaviors were inconsistent

with the provider’s religious beliefs. Accordingly, in Fulton (as here), the provider could not in

good conscience comply with the government’s non-discrimination requirements. In Fulton (as

here), the government could have accommodated the faith-based provider and continued to license




                                                  2
      6:19-cv-03551-JD         Date Filed 07/23/21       Entry Number 79         Page 7 of 32




and contract with it. But in Fulton, the local government responded not by accommodating the

provider, but, rather, by doing the very thing that Plaintiff in this suit asks the Court to do, namely

revoking the provider’s license, refusing to contract with it, denying it funding, and mandating that

it must abandon either its beliefs or its foster-care ministry. The Supreme Court unanimously

concluded that this response—the same one Plaintiff asks this Court to impose in South Carolina—

was unconstitutional. See Fulton, 141 S. Ct. 1868 (2021).

       The holding in Fulton requires the dismissal of this suit for at least two reasons. First,

Fulton makes clear that the State Defendants’ accommodation of faith-based providers is not only

constitutionally permissible but constitutionally required. See id. at 1881 (holding that when “the

government can achieve its interests in a manner that does not burden religion, it must do so”

(emphasis added)). Such actions cannot, therefore, form the basis for any claim of constitutional

violation. Second, Fulton makes clear that—as the State Defendants have maintained from the

start—neither they nor this Court may provide the relief Plaintiff has requested because that relief

is itself unconstitutional. See id. at 1882 (“The refusal of Philadelphia to contract with CSS for the

provision of foster-care services unless it agrees to certify same-sex couples as foster parents

cannot survive strict scrutiny, and violates the First Amendment.”); see also id. (noting the Court

had concluded “that the actions of the City violate the Free Exercise Clause”).

       That Fulton requires dismissal here should be no surprise to Plaintiff: In an amicus brief

she filed in Fulton, authored by the same counsel who represent her in this suit, she described at

length her situation and lawsuit, noting the similarities between Philadelphia’s foster care system

and South Carolina’s, and arguing to the Supreme Court that a ruling for the faith-based foster-

care provider in that case would be dispositive of this case. See Brief of Prospective Foster Parents




                                                  3
      6:19-cv-03551-JD        Date Filed 07/23/21       Entry Number 79        Page 8 of 32




as Amici Curiae at 2–8, 21, 29, 31, available at https://tinyurl.com/FultonAmicusRogersWelch;2

see also n.17, infra, and accompanying text. She was (at least on this point) correct.

       This Court already dismissed Plaintiff’s Equal Protection claim against the State

Defendants, and Fulton now compels the dismissal of the Establishment Clause claim. Because

the Complaint fails to state a claim on which relief can be granted, and because Plaintiff has

requested relief the Court cannot grant, Plaintiff’s sole remaining claim against Governor

McMaster and Director Leach should be dismissed with prejudice.

                                    RELEVANT BACKGROUND3

I.     Foster care in South Carolina.

       SCDSS operates South Carolina’s foster-care system and oversees the training, licensing,

and supervision of foster homes and residential foster facilities in the State. SCDSS has a

longstanding practice of contracting with private entities—known in the field as Child Placing

Agencies (“CPAs”)—that recruit, train, and supervise foster homes and assist in the placement of

children into those homes. See S.C. Code of Regulations R. 114-4910 to -4980; see also Compl.

¶ 30. SCDSS issues CPAs a standard one-year license or a temporary license that allows a CPA to

continue to operate while working to correct any noncompliance with regulation, and SCDSS may




2
  This amicus brief was a joint effort by Plaintiff in this suit and the Plaintiffs in the companion
litigation pending before this Court in Rogers v. U.S. Dept. of Health & Human Servs. et al., No.
6:19-cv-01567-JD (D.S.C.).
3
  The facts set out herein are the same facts alleged by Plaintiff. They are drawn from the
allegations of the Complaint and the documents, statutes, and regulations relied on and
incorporated by reference therein. See Phillips v. LCI Int’l, Inc., 190 F.3d 609, 618 (4th Cir. 1999)
(noting a court may consider documents that are “integral to and explicitly relied on in the
complaint” without converting a motion under Rule 12 into one for summary judgment). The State
Defendants do not concede the truth of the Complaint’s allegations, but the Court’s resolution of
this Motion does not require a determination of the veracity of the facts alleged therein nor does it
require consideration of any facts outside of the Complaint and the materials incorporated therein.


                                                 4
       6:19-cv-03551-JD         Date Filed 07/23/21       Entry Number 79         Page 9 of 32




deny or revoke licenses for violations of the licensing statute or regulations. See S.C. Code of

Regulations R. 114-4930(E), (F), (G)(1)(b), (d); see also Compl. ¶¶ 31–32.

        Licensed CPAs perform many valuable services: They monitor foster homes, recommend

revocations of foster home licenses, assist SCDSS in its selection of foster homes for child

placement, and develop and supervise the implementation of case plans for children placed in

foster homes. See S.C. Code of Regulations R. 114-4980(A)–(D); see also Compl. ¶ 34. A

prospective foster parent’s application to be licensed as a foster parent, however, is directed to

SCDSS; the decision of whether to grant a license to the applicant is the sole prerogative of

SCDSS. See id. 114-4980(A)(2)(d) and (A)(3)(b).

        Some CPAs with which SCDSS contracts are private religious entities that serve children

of every race, color, national origin, creed, disability, sex, age, political belief, sexual orientation,

and gender identity. While faith-based CPAs serve children of every background and situation,

some of these faith-based CPAs believe they should only hire employees and recruit, train, and

supervise foster homes that share their religious mission and beliefs.

        One such CPA is Miracle Hill Ministries (“Miracle Hill”). Miracle Hill is a faith-based

organization that serves the homeless, hungry, and needy in upstate South Carolina. See Compl.

¶ 47. Besides serving the homeless in nine shelters and providing recovery centers for those

seeking to overcome addictions, Miracle Hill helps hundreds of foster children by supporting over

200 families licensed as foster homes by SCDSS. See generally id. ¶¶ 48, 50. For 80 years, Miracle

Hill has gladly served anyone in need, regardless of race, color, ethnicity, national origin, age, sex,

disability, religion, sexual orientation, or identity. As explained in the following section, however,

Miracle Hill’s ability to serve children in foster care nearly changed in 2018 due to an amended




                                                   5
      6:19-cv-03551-JD        Date Filed 07/23/21       Entry Number 79        Page 10 of 32




federal regulation promulgated in the waning days of President Obama’s administration that

imposed onerous burdens on faith-based CPAs and the states that license and contract with them.

II.    Relevant regulatory events and the Defendants’ responses thereto.

       South Carolina, like every other State, receives reimbursements for certain foster-care

expenditures from the U.S. Department of Health and Human Services (“HHS”) as authorized by

Title IV-E of the Social Security Act. Title IV-E prohibits states from using funds in a

discriminatory fashion “on the basis of the race, color, or national origin.” 42 U.S.C § 671(a)(18);

see also Compl. ¶¶ 40, 41. In January 2017, however, HHS amended regulations implementing

Title IV-E of the Social Security Act by adding “religion” and “sexual orientation” as unlawful bases

for discrimination. 45 C.F.R. § 75.300(c) (2017); see also Compl. ¶ 42. This new regulation

purported to apply both to SCDSS (as a recipient of Title IV-E funds) and to CPAs (as sub-

recipients of Title IV-E funds). See 45 C.F.R. §§ 75.101(b)(1), 1355.30(i); see also Compl. ¶ 43.

       When it came time for Miracle Hill’s annual renewal of its CPA license in 2018, SCDSS

determined it would issue Miracle Hill only a temporary license in light of Miracle Hill’s practice of

recruiting and partnering only with foster parents who share Miracle Hill’s religious beliefs. See

Compl. ¶¶ 60–62. In response, on February 27, 2018, Governor McMaster wrote to HHS seeking a

“deviation” or waiver from the new regulation. See Compl. ¶ 68; see also Letter from Governor

McMaster to Steven Wagner, HHS Acting Assistant Secretary (Feb. 27, 2018) (attached as Exhibit

A).4 His request was motivated partly by the fact that the new regulation would require HHS to

recoup funds from SCDSS if HHS determined SCDSS’s contracts with faith-based CPAs violated

the new regulations. See Ex. A.


4
  In deciding this motion, the Court may consider the letter for appropriate purposes because it is
referenced in, and integral to, the Complaint (see Compl. ¶ 68), and its authenticity is not disputed,
see Goines v. Valley Cmty. Servs. Bd., 822 F.3d 159, 165–68 (4th Cir. 2016).


                                                  6
     6:19-cv-03551-JD        Date Filed 07/23/21      Entry Number 79        Page 11 of 32




       Governor McMaster’s letter further explained that “faith-based CPAs are essential as our

State needs more CPAs to recruit more families” for foster care, and that religious providers have

been serving in that role “for years.” Ex. A at 1. The new regulations adopted by HHS, the Governor

noted, “effectively require CPAs to abandon their religious beliefs or forgo the available public

licensure and funding,” which violates the CPAs’ constitutional rights, as well as the Religious

Freedom Restoration Act (“RFRA”), 42 U.S.C. §§ 2000bb to 2000bb-4. See Ex. A at 2; see also

S.C. Code Ann. §§ 1-32-10 to -60 (South Carolina Religious Freedom Act of 1999). Governor

McMaster also directed HHS’s attention to Trinity Lutheran Church of Columbia, Inc. v. Comer,

137 S. Ct. 2012 (2017), issued after HHS amended its regulations, and which “made clear that faith-

based entities may contract with the government without having to abandon their sincere[] religious

beliefs.” Id. A waiver, Governor McMaster explained, would protect the rights of faith-based CPAs

and, more importantly, would maximize the number of available foster homes, as faith-based CPAs

are some of the largest providers of foster families. See id. (“South Carolina needs to continue

growing our CPAs, not prevent them from serving our State’s children.”).

       Shortly after seeking a waiver from HHS, Governor McMaster issued Executive Order No.

2018-12. See Compl. ¶¶ 64–67; see also Exec. Order No. 2018-12 (Mar. 13, 2018), at 1 (attached

as Exhibit B).5 The Order affirmed the well-founded principle that “faith-based organizations may

retain their religious character and participate in government programs,” a right protected by the


5
  Again, the Court may consider the Executive Order because it is referenced in, and integral to,
the Complaint (see Compl. ¶¶ 64–67, 116, and Prayer for Relief “c”), and its authenticity is not
disputed, see Goines, 822 F.3d at 165–68. In addition, the court may take judicial notice of
the Executive Order as a matter of public record. See Philips v. Pitt Cnty. Mem’l Hosp., 572 F.3d
176, 180 (4th Cir. 2009) (court may “properly take judicial notice of matters of public record”);
Fed. R. Evid. 201(b). Doing so does not convert a motion under Rule 12(c) into one for summary
judgment. See, e.g., Armbruster Products, Inc. v. Wilson, 35 F.3d 555 (Table), 1994 WL 489983,
at *2 (4th Cir. 1994) (“The consideration of judicially noticed facts does not transform a motion
for judgment on the pleadings into a motion for summary judgment.”).


                                                7
      6:19-cv-03551-JD         Date Filed 07/23/21        Entry Number 79      Page 12 of 32




First Amendment to the U.S. Constitution, by the analogous provision of the South Carolina

Constitution, and by the South Carolina Religious Freedom Act of 1999, S.C. Code Ann. §§ 1-32-

10 to -60. See Ex. B. at 1.

        The Order also acknowledges the historical fact that “the licensing and participation of

faith-based organizations in South Carolina’s foster-care system is a long-standing constitutionally

permissible practice” and that faith-based CPAs “fulfill[] a crucial need for the State and provid[e]

a critical service to the children of South Carolina.” Id. at 2. Mindful that “DSS licenses many

CPAs and provides a variety of CPA options from which foster parents may choose,” the Order

recognizes that “faith-based CPAs should not be asked to compromise sincerely held religious

beliefs in recruiting, training, and retaining foster parents” and should be able to freely “associate

[with] foster parents and homes who share the same faith.” Id. In short, “religious observers and

organizations should not be required to sacrifice the tenets of their faith to serve the children of

South Carolina,” especially when doing so would only decrease the availability of desperately

needed foster homes. Id. Accordingly, the Order directs SCDSS to “not deny licensure to faith-

based CPAs solely on account of their religious identity or sincerely held religious beliefs” and to

“review and revise its policies and manuals” to “ensure that SCDSS does not directly or indirectly

penalize religious identity or activity” in issuing licenses. Id. at 3.

        On January 23, 2019, HHS responded to Governor McMaster’s request for a waiver from

45 C.F.R. § 75.300(c). See Compl. ¶¶ 70–71; see also Letter from Steven Wagner, Principal

Deputy Assistant Sec’y, U.S. Dep’t of Health & Human Servs., to Governor Henry McMaster

(Jan. 23, 2019) (attached as Exhibit C).6 The response noted Governor McMaster’s concerns about


6
  The Court may consider the letter for appropriate purposes because it is referenced in, and integral
to, the Complaint, (see Compl. ¶¶ 7, 13, 70–71, 117, 118(j), 142, 147–48), and its authenticity is
not disputed, see Goines, 822 F.3d at 165–68.


                                                    8
       6:19-cv-03551-JD        Date Filed 07/23/21       Entry Number 79         Page 13 of 32




the decrease in available foster homes that would result if HHS enforced the new regulation against

faith-based CPAs as well as his concerns that enforcement would unlawfully force faith-based

CPAs to either abandon their religious beliefs or forgo licensure. See Ex. C at 1–2. HHS

understood that faith-based CPAs, such as Miracle Hill, faced imminent revocation of their

licenses unless they agreed to abandon their religious beliefs, which, as HHS recognized, CPAs

such as Miracle Hill plainly would refuse to do. See id. at 2. After reviewing this information, HHS

determined that requiring subgrantees who use religious criteria in partnering with prospective

foster care parents “to comply with the religious non-discrimination provision of 45 C.F.R.

§ 75.300(c) would cause a burden to religious beliefs that is unacceptable under RFRA.” Id. at 3.

Accordingly, HHS granted the waiver Governor McMaster requested. See id. at 4.

III.    Plaintiff’s factual allegations and legal claims.

        Plaintiff alleges South Carolina needs additional foster homes to serve the children in its

foster-care system, and that Miracle Hill, one of the larger CPAs in the state, performs foster-home

recruitment and other foster-care services, including providing training and support for foster

parents. See id. ¶¶ 26–29, 47–49. Miracle Hill gladly serves any adult or child in need, regardless

of his or her race, color, ethnicity, national origin, age, sex, disability, religion, lack of religion,

orientation, or identity, and Miracle Hill gladly works with volunteers without regard to such factors.

See id. ¶¶ 48–50, 53–55 & nn.7–9 (containing URL links to Miracle Hill documents describing its

policy). As part of its religious faith and practice, however, Miracle Hill believes that those it places

in positions of spiritual responsibility—including foster parents—must share its religious beliefs,

mission, and motivation. See id. ¶¶ 53–55 & nn.7–9. Miracle Hill makes no secret of its strongly

and sincerely held religious beliefs, including its conviction that those whom it places in positions

of spiritual responsibility or influence should share those beliefs. It has acknowledged these beliefs




                                                   9
      6:19-cv-03551-JD        Date Filed 07/23/21       Entry Number 79        Page 14 of 32




on its website; it has explained them in its application forms and foster-care manual; its officers

and employees politely and respectfully discuss them with prospective foster parents; and its

leaders emphasize them in staff training. See id. ¶¶ 53–57 and accompanying footnotes; see also

¶¶ 60, 83–88.

       The Complaint alleges Plaintiff “first contacted Miracle Hill in September or October 2014

to inquire about opportunities to volunteer with foster children.” Id. ¶ 82. A representative from

Miracle Hill responded, explaining that because of Miracle Hill’s then-existing policy, it could not

partner with Plaintiff, a Roman Catholic, in her desire to mentor foster children. Id. ¶ 83. Plaintiff

never pursued becoming a foster parent or volunteer through the other private providers, which

she acknowledges operate in her area, or through SCDSS’s local offices.

       More than four years later, however, shortly after news of Miracle Hill’s policies and

HHS’s issuance of a waiver was widely reported in the press, and despite her professed fear of

rejection that, for four years, had allegedly prevented her from making any further effort to become

a foster parent or volunteer with any CPA or SCDSS, Plaintiff emailed Miracle Hill to inquire

whether the ministry still adhered to its policy of partnering only with Protestant foster parents and

volunteers. See Compl. ¶ 84. Without waiting for a response, Plaintiff proceeded to file a federal

lawsuit against Governor McMaster and several state and federal agencies and officials, alleging

their accommodation of all faith-based providers in South Carolina somehow constituted the

establishment of Protestantism as a State religion, infringed on her due process rights, denied her

equal protection, and violated the federal Administrative Procedures Act. See Complaint,

Maddonna v. HHS et. al., No. 6:19-cv-00448-TMC (D.S.C.) (hereafter “Maddonna I”).7



7
  At some point after Plaintiff filed her first lawsuit, a representative from Miracle Hill responded
to her email and informed her that, as a result of Plaintiff’s Roman Catholic faith and Miracle
Hill’s then-existing policies, Miracle Hill would be unable to partner with her as a foster parent or


                                                 10
      6:19-cv-03551-JD       Date Filed 07/23/21       Entry Number 79        Page 15 of 32




IV.    Procedural Posture.

       Defendants in Maddonna I moved to dismiss, arguing in part that Plaintiff lacked standing

and had failed to assert claims upon which relief could be granted. See Maddonna I, ECF Nos. 12,

12-1, 18, 29, 29-1. The parties subsequently learned from media reports in July 2019 that Miracle

Hill had altered its policies and now welcomed Roman Catholic and Orthodox employees, foster

parents, and volunteers who affirm Miracle Hill’s doctrinal statement. See Compl. ¶ 59; see also

Maddonna I, ECF No. 46. The District Court requested briefing on the effect, if any, of this change

on the then-pending lawsuit. See Maddonna I, ECF No. 50. In response, Plaintiff argued she was

still unable to partner with Miracle Hill because she could not (or would not) affirm Miracle Hill’s

doctrinal statement, which—according to her—was inconsistent with her Roman Catholic faith.

See Maddonna I, ECF No. 53, at 4 and accompanying affidavit.8 The Governor’s response to the

District Court’s request, in contrast, noted the Roman Catholic Church had itself reviewed and

approved of Miracle Hill’s doctrinal statement and had found it to be consistent with Catholic

teaching and doctrine. See Maddonna I, ECF No. 52, at 6–7 & n.7 (noting the diocese’s public

statement that “[t]he doctrinal statement of Miracle Hill is consistent with the teachings of the

Catholic Church and was affirmed by a diocesan theologian several months ago”).

       On November 6, 2019, Judge Cain entered an ECF minute entry directing Plaintiff to

identify when certain events alleged in her Complaint had occurred. See Maddonna I, Text Order



volunteer, but noting that she and her family were welcome to volunteer with Miracle Hill in a
number of other ways and providing her with the names of and contact information for numerous
other public and private foster care agencies or CPAs in the area with whom she could work.
Compl. ¶¶ 86–88.
8
  Plaintiff maintains that stance in the instant Complaint, alleging that unspecified portions of
Miracle Hill’s doctrinal statement are inconsistent with her Roman Catholic faith, and that for her
to affirm that doctrinal statement would be to “abandon” her Roman Catholic faith and “would be
tantamount to forsaking her faith and leaving the Catholic Church.” Compl. ¶¶ 93–94.


                                                11
      6:19-cv-03551-JD         Date Filed 07/23/21       Entry Number 79         Page 16 of 32




(ECF No. 65).9 In response, Plaintiff submitted a declaration on November 12, 2019, admitting that

she had inquired of and been declined by Miracle Hill in 2014—four years before the Defendants’

actions that allegedly injured her. See Maddonna I, ECF No. 66. The Court entered an ECF minute

entry and corresponding order the following day “dismissing the case without prejudice for lack of

jurisdiction based on Plaintiff’s failure to establish standing.” Maddonna I, ECF Nos. 68, 69.

       Just over a month later, on December 20, 2019, Plaintiff filed the Complaint in this lawsuit.

It arises from the same factual predicates and alleges the same supposed wrongdoing as her

previous lawsuit. Astonishingly, despite her prior lawsuit having been dismissed just weeks earlier

for lack of standing, Plaintiff still failed to make any effort to establish standing before filing this

suit. Specifically, despite her admitted knowledge that Miracle Hill now welcomes Roman

Catholic foster parents and volunteers who affirm its doctrinal statement, and despite her

knowledge from public reporting and the briefing in Maddonna I that the Roman Catholic Church

has itself affirmed and approved of Miracle Hill’s doctrinal statement, Plaintiff did not bother to

apply to be a foster parent or volunteer with Miracle Hill prior to filing this suit. See Compl. ¶¶ 91–

95. Further, although Plaintiff was aware of other opportunities to volunteer with or foster through

other CPAs in her area or with SCDSS directly, she apparently has made no attempt whatsoever

to do so.

       Plaintiff’s Complaint asserted two claims against the State Defendants, alleging the actions

they took to maximize foster-care opportunities for South Carolina’s disadvantaged children and

to protect the free-exercise and associational rights of South Carolina’s faith-based CPAs

prevented Plaintiff from partnering with the only CPA she deigned to approach, which, she


9
 Specifically, the Complaint in Maddonna I described Plaintiff’s past communications with
Miracle Hill, but did not identify when they had occurred, i.e., nearly four years before the
Defendants’ actions that she challenged in her Complaint. See Maddonna I, ECF No. 1, ¶¶ 35–40.


                                                  12
      6:19-cv-03551-JD         Date Filed 07/23/21        Entry Number 79         Page 17 of 32




claimed, violates the Establishment Clause and the Equal Protection Clause. See id. ¶¶ 109–21,

131–39.

        In response to Governor McMaster’s Motion to Dismiss (ECF No. 19), this Court

dismissed Plaintiff’s Equal Protection claim but allowed the Establishment Clause claim to

proceed (ECF No. 43). The Defendants subsequently filed Answers, and the parties began

discovery. The parties have served and responded to interrogatories and have requested and

produced documents, but no depositions have yet been taken.

        The Supreme Court’s opinion in Fulton v. City of Philadelphia, issued on June 17, 2021,

clarified the dispositive issues in this case such that it is unnecessary to conduct further discovery

and wait for summary judgment because Governor McMaster and Director Leach are entitled to

judgment on the pleadings as a matter of law. Accordingly, concurrently with this Motion for

Judgment on the Pleadings, the State Defendants have filed a Motion to Stay Discovery.

                                          LEGAL STANDARD

        “The standard of review for Rule 12(c) motions is the same as that under Rule 12(b)(6).”

Drager v. PLIVA USA, Inc., 741 F.3d 470, 474 (4th Cir. 2014). Thus, a Rule 12(c) motion should

be granted when, “after accepting all well-pleaded allegations in the plaintiff’s complaint as true and

drawing all reasonable factual inferences from those facts in the plaintiff’s favor, it appears certain

that the plaintiff cannot prove any set of facts in support of his claim entitling him to relief.’” Id.

        A Rule 12(c) motion is properly filed and granted during the pendency of discovery when

a change in controlling precedent makes the relief sought in the suit unobtainable or when a plaintiff

is incapable of prevailing on the constitutional claims she has asserted. See Drager, 741 F.3d at

474–76; Pulte Home Corp. v. Montgomery Cnty., Md., 909 F.3d 685, 691, 695–96 (4th Cir. 2018).




                                                   13
      6:19-cv-03551-JD        Date Filed 07/23/21      Entry Number 79        Page 18 of 32




       A party may move for judgment on the pleadings “[a]fter the pleadings are closed—but

early enough not to delay trial.” Fed. R. Civ. P. 12(c), (h)(2)(B). “The mere fact that discovery has

commenced is not enough to invalidate [a motion for judgment on the pleadings],” especially

where “there is a case dispositive issue for which discovery is unnecessary to resolve.” Pulte Home

Corp. v. Montgomery Cnty., Md., 271 F. Supp. 3d 762, 768 n.3 (D. Md. 2017). In fact, “if it seems

clear that the motion may effectively dispose of the case on the pleadings, the district court should

permit it regardless of any possible delay consideration of the motion may cause.” Charles Alan

Wright & Arthur R. Miller, Federal Practice and Procedure § 1367 (3d ed. 2004).

                                            ARGUMENT

I.     Plaintiff’s Complaint fails to state a claim upon which relief can be granted because,
       as Fulton shows, the accommodations sought and granted by the State Defendants
       were constitutionally permissible and required.

       The parallels between Fulton and this suit are striking, and the holding of Fulton, as

explained below, is dispositive here. In Fulton, Catholic Social Services (“CSS”), a faith-based

entity, had been contracting with the City of Philadelphia for decades to provide foster-care

services. See Fulton, 141 S. Ct. at 1874. CSS’s ministry was a continuation of “over two centuries”

of the Catholic Church’s service to the needy children of Philadelphia. Id. at 1874–75.

       In Philadelphia, the City’s Department of Human Services, which has custody of all

children in foster care, “enters standard annual contracts with private foster agencies to place some

of those children with foster families.” Id. at 1875. These state-licensed, government-contracted

private entities evaluate prospective foster families and conduct a home study before determining

whether to approve, disapprove, or provisionally approve of their potential service as a foster

family. Id. “The agency continues to support the family throughout the placement.” Id. Whenever

the City needs to place a foster child, it sends a request to entities such as CSS, which, in turn,




                                                 14
        6:19-cv-03551-JD        Date Filed 07/23/21      Entry Number 79        Page 19 of 32




report whether any of their families are available. Id. The City then determines the most suitable

placement for the child. Id.

          Under its contract with the City, CSS received millions of dollars in government funding

for foster-care services and, had it continued to contract with the City, would have received

millions more. See Fulton v. City of Philadelphia, 922 F.3d 140, 150 (3d Cir. 2019) (noting record

evidence indicating CSS provided “government-funded” services); Fulton v. City of Philadelphia,

320 F. Supp. 3d 661, 668, 671–72, 679 (E.D. Pa. 2018) (noting CSS’s receipt of government funds

under the contract with the City); see also Brief for Petitioners at 22, 33, and 51 (discussing

government funding available to CSS under the contract);10 Brief for City Respondents at 2, 3, 7–

8, 15, 24, 28, and 42 (same);11 Reply Brief for Petitioners at 16 (same).12

          Things changed in 2018, when the City learned that CSS’s religious beliefs would not allow

it to comply with the City’s non-discrimination requirement imposed on all contracted foster care

agencies to forbid them from discriminating against any person on the basis of, among other things,

sexual orientation or religion. See Fulton, 141 S. Ct. at 1875, 1878. Because CSS views “the

certification of prospective foster families to be an endorsement of their relationships, it will not

certify unmarried couples—regardless of their sexual orientation—or same-sex married couples.”

Id. at 1875. If CSS were to receive an inquiry or application from a same-sex couple, “CSS would

direct the couple to one of the more than 20 other agencies in the City.” Id.

          Upon learning of CSS’s religious belief and practice, the City launched an investigation.

At its conclusion, the City “informed CSS that it would no longer refer children to the agency,”



10
     Available at https://tinyurl.com/FultonPetitionersBrief.
11
     Available at https://tinyurl.com/FultonCityBrief.
12
     Available at https://tinyurl.com/FultonPetitionersReplyBrief.


                                                   15
      6:19-cv-03551-JD          Date Filed 07/23/21       Entry Number 79          Page 20 of 32




and “stated that it would not enter a full foster care contract with CSS in the future unless the

agency agreed to certify same-sex couples.” Id. at 1875–76. CSS responded by suing the City,

alleging, among other things, that the City’s refusal to contract with CSS violated CSS’s rights

under the First Amendment’s Free Exercise Clause. Id. The District Court disagreed, holding that

the City’s exclusion of CSS was permissible. Fulton, 320 F. Supp. 3d 661. The Third Circuit

affirmed. Fulton, 922 F.3d at 153. The Supreme Court, however, unanimously reversed, holding

the City could and should have accommodated CSS’s religious beliefs by granting it an exception

to the non-discrimination requirements. The Court’s reasoning and ruling and the effect of both on

this suit are explained more fully below.

II.     Fulton mandates that if the government can accommodate religious foster-care
        providers by exempting them from non-discrimination requirements while licensing,
        funding, and contracting with them, “it must do so.”

        The Fulton Court’s legal analysis began with the unremarkable recognition that the

government burdens a faith-based CPA’s religious exercise by putting it to the choice either of

curtailing its mission or partnering with prospective foster parents whose beliefs or behaviors are

inconsistent with its beliefs. Fulton, 141 S. Ct. at 1876–77. In Fulton, the governmental restrictions

at issue were two non-discrimination requirements contained in the contract with the City. See id.

at 1878–79. One forbade foster services providers from declining to work with prospective foster

parents based on their sexual orientation unless the Commissioner or her designee granted an

exception. See id. at 1878. The other, “a separate provision in the contract[,] independently prohibits

discrimination in the certification of foster parents . . . on the basis of sexual orientation, and it does

not on its face allow for exceptions.” Id. at 1879; see also Supp. App. to Brief for City Respondents




                                                    16
        6:19-cv-03551-JD       Date Filed 07/23/21        Entry Number 79         Page 21 of 32




at 31 (containing contract section 15.1 in its entirety, which prohibited CPAs from “discrimination

against any individual on the basis of . . . sexual orientation, gender, identity, [or] religion”).13

         The Court held that because one of the non-discrimination requirements could be waived

by the Commissioner, neither of them was generally applicable, so they would both be reviewed

“under the strictest scrutiny.” Id. at 1881; see also id. at 1877 (noting in pertinent part that a “law

is not generally applicable if it . . . provid[es] a mechanism for individualized exemptions”)

citations and internal quotation marks omitted)); id. at 1879 (holding that as long as one of the

City’s non-discrimination requirements for foster services providers permitted exceptions, the

other such requirement—which lacked an exception mechanisms—was likewise susceptible to

exceptions and thus would also be reviewed under strict scrutiny); id. at 1880–81 (noting that

recruiting and screening prospective foster parents necessarily “involves a customized and

selective assessment” and inherently requires a subjective, “uniquely selective” process).

         Under this demanding legal standard, the government “must,” whenever possible,

accommodate the religious beliefs of faith-based CPAs, including by exempting them from non-

discrimination requirements:

                A government policy can survive strict scrutiny only if it advances
                “interests of the highest order” and is narrowly tailored to achieve those
                interests. [] Put another way, so long as the government can achieve its
                interests in a manner that does not burden religion, it must do so.

Id. at 1881 (emphasis added) (citation omitted); see also id. at 1878 (noting that when the possibility

of an exception exists, “the City ‘may not refuse to extend that [exemption] system to cases of

“religious hardship” without compelling reason’” (alteration in original) (citation omitted)).




13
     Available at https://tinyurl.com/FultonSupplementalAppendix.


                                                   17
       6:19-cv-03551-JD       Date Filed 07/23/21       Entry Number 79        Page 22 of 32




        Applying this rigorous standard in the context of non-discrimination requirements related

to foster-care service providers, the Fulton Court concluded that none of the governmental interests

that Philadelphia asserted in support of its non-discrimination requirement—including maximizing

the number of foster homes and ensuring equal treatment of prospective foster homes—were

sufficient to justify denying CSS an exception for its religious beliefs and practices. See id. at

1881–82. Indeed, the Fulton majority (authored by Chief Justice Roberts and joined by Justices

Breyer, Sotomayor, Kagan, Kavanaugh, and Barrett) specifically noted that the accommodation of

faith-based CPAs “seems likely to increase, not reduce, the number of available foster parents.”

Id. at 1882 (emphasis added).14

        Accordingly, the Court unanimously held that the City’s refusal to contract with CSS for

the provision of foster-care services unless CSS agreed to comply with government requirements

contrary to its religious beliefs violated CSS’s Free Exercise rights and was, therefore,

unconstitutional. Id. (“CSS seeks only an accommodation that will allow it to continue serving the

children of Philadelphia in a manner consistent with its religious beliefs; it does not seek to impose

those beliefs on anyone else. The refusal of Philadelphia to contract with CSS for the provision of

foster-care services unless it agrees to certify same-sex couples as foster parents cannot survive

strict scrutiny, and violates the First Amendment.”).

III.    The non-discrimination requirements at issue in this suit, like those in Fulton, are
        reviewed under strict scrutiny, and, just as in Fulton, the government can and,
        therefore, must, accommodate religious foster-care providers.

        Fulton established the analytical framework to determine whether and when private faith-

based providers of foster-care services may be compelled to hew to government mandates that


14
   Plaintiff has asserted the contrary, facially implausible view. See Compl. ¶¶ 9, 96–97, 108
(alleging the continued operation of Miracle Hill, which they admit is the largest private CPA in
the state, somehow shrinks the pool of available foster homes).


                                                 18
      6:19-cv-03551-JD         Date Filed 07/23/21       Entry Number 79         Page 23 of 32




conflict with their religious identity and beliefs. And Fulton demonstrates what the outcome of

that analysis must be in a situation that is functionally identical to the one presented in this lawsuit.

The multiple parallels between Fulton and this suit are striking,15 and Fulton’s holding compels

the dismissal of Plaintiff’s sole remaining claim against the State Defendants.16

        Plaintiff in this suit will, one presumes, strain to find some minor difference between this

suit and Fulton—perhaps noting that the non-discrimination requirement in Fulton was contractual

rather than regulatory—to argue that Fulton is distinguishable and thus does not compel the

dismissal of Plaintiff’s action. Such variances, however, are distinctions that make no difference

and, more importantly, miss the critical holdings in Fulton, namely (1) that when strict scrutiny

applies—whether compelled by statute or by the presence of an exemption mechanism—the

government must accommodate religion if it can do so while still advancing its compelling interest,

and (2) that in the foster care context, the government’s interest in increasing the number of foster

homes and in treating prospective foster parents equally can and, therefore, must be achieved while

accommodating religious CPAs. See Fulton, 141 S. Ct. at 1878–79, 1881–82.

        Plaintiff’s claim against the State Defendants arises solely and completely from actions

taken by the State Defendants to seek and grant exceptions to non-discrimination requirements

that, like those in Fulton, are susceptible to exceptions. Specifically, Plaintiff alleges that the State

Defendants violated the Establishment and Equal Protection clauses by granting and seeking



15
  A notable difference, of course, is that in this suit the governmental parties acted to uphold the
Constitution in the manner required by Fulton, whereas in Fulton the governmental parties violated
the Constitution by penalizing, rather than accommodating, a faith-based CPA.
16
   As noted above, Plaintiff conceded as much in the amicus brief she filed in Fulton, which argued
that a ruling in CSS’s favor would likewise uphold the right of similarly situated government-
contracted CPAs, including Miracle Hill, to decline to work with Plaintiff if she does not share the
CPAs’ religious beliefs. See Brief of Prospective Foster Parents as Amici Curiae in Supp. of Resps.
at 2–8, 29, 31, available at https://tinyurl.com/FultonAmicusRogersWelch.


                                                   19
      6:19-cv-03551-JD        Date Filed 07/23/21      Entry Number 79        Page 24 of 32




accommodations from non-discrimination requirements found in 45 C.F.R. § 87.3; 45 C.F.R.

§ 75.300; S.C. Code of Regulations R. 114-4980(A)(2)(a); and SCDSS Human Services Policy &

Procedure Manual § 710. See Compl. ¶¶ 37–39, 42–44, 117, and Prayer for Relief (c) & (f).

Because each of the non-discrimination requirements raised in Plaintiff’s Complaint is susceptible

to exceptions, they must be strictly scrutinized, and accommodations must, if possible, be made.

See Fulton, 141 S. Ct. at 1876–77 (noting strict scrutiny of a law is required if the law provides a

mechanism for exemptions to its requirements).

       First, the federal requirement from which Governor McMaster requested an exemption—

45 C.F.R. § 75.300(c)—is subject to an exception mechanism found in 45 C.F.R. § 75.102. That

was the mechanism used by HHS to grant the waiver requested by Governor McMaster.

       Second, 45 C.F.R. § 87.3 is inapplicable here and, in any event, contains an exception

mechanism. The regulation is inapplicable because one subsection that Plaintiff’s Complaint relies

upon states only that a subgrantee may not “discriminate against a program beneficiary or

prospective program beneficiary on the basis of religion.” 45 C.F.R. § 87.3(d) (emphasis added).

Part 87 of the CFR does not define “beneficiary,” but courts interpreting federal statutes pertaining

to foster care and funding have concluded “foster children are the clearly intended beneficiaries.”

Kenny A. v. Perdue, 218 F.R.D. 277, 292 (N.D. Ga. 2003) (emphasis added); see also Am. Civil

Liberties Union of N. Cal. v. Azar, C/A No. 16-cv-03539-LB, 2018 WL 4945321, at *22 n.107

(N.D. Cal. Oct. 11, 2018) (granting judgment in Secretary Azar’s favor on a claim alleging that

the federal government violated the Establishment Clause by funding a faith-based organization

that supposedly proselytized minors in government custody, and noting that evidence indicated the




                                                 20
      6:19-cv-03551-JD        Date Filed 07/23/21       Entry Number 79         Page 25 of 32




intended “beneficiaries” of the funds were the children cared for by the provider).17

       Additionally, 45 C.F.R. § 87.3 recognizes that exemptions can—and in some instances

must—be made. Specifically, it states that HHS “shall provide” accommodations to faith-based

organizations to the extent “consistent with Federal Law . . . and the Religion Clauses of the First

Amendment.” 45 C.F.R. § 87.3(a). It further states that HHS may not penalize a religious

organization “[b]ecause of conduct that must or could be granted an appropriate accommodation

in a manner consistent with the Religious Freedom Restoration Act [] or the Religion Clauses of

the First Amendment.” Id.

       Third, SCDSS Policy § 710 likewise contains a non-discrimination requirement that is not

expressly applicable to CPAs and, in any event, is subject to discretionary exemptions:

               The unnecessary consideration of race, color, national origin,
               religion, state of residence, age, disability, political belief, sex, or
               sexual orientation when making decisions regarding a child’s
               placement can result in unfair outcomes for prospective families and
               substantial delays in permanency for foster children. The agency is
               committed to the exercise of nondiscriminatory practice, and shall
               provide equal opportunities to all families and children, without
               regard to their . . . religion . . . or sexual orientation. . . .

                                            *     *     *

               [N]o individual shall be denied the opportunity to become a foster
               or adoptive parent on the basis of . . . religion . . . or sexual
               orientation. . . . Licensing decisions will not be made on the above
               basis except in rare cases in which such consideration is in the best
               interests of the child. . . .




17
  Plaintiff’s additional reliance on subsection 45 C.F.R. § 87.3(b)—which prohibits recipients of
direct federal financial assistance from using those funds for explicitly religious activities—is
facially deficient as it is contradicted by the Complaint and the documents it incorporates and relies
upon. See Compl. ¶ 45. The Complaint concedes the State Defendants never sought or granted
CPAs any exception to that requirement. In contrast, State Defendants specifically required “that
public funds are not used to directly subsidize or support religious worship activities.” See Ex. A
(Executive Order No. 2018-12), at 1 (emphasis added).


                                                 21
      6:19-cv-03551-JD         Date Filed 07/23/21        Entry Number 79         Page 26 of 32




SCDSS Human Servs. Policy & Proc. Manual § 710 (emphasis added);18 see also id. § 700 (“At

all points in the agency’s partnership with foster families, staff personnel shall treat families and

children with respect and fairness. As part of this mission, staff personnel shall avoid any and all

forms of discrimination, with consideration of a child or family’s race, color, national origin,

religion, state of residence, age, disability, political belief, sex, or sexual orientation only occurring

when, after a thorough and individualized assessment, such consideration is the only manner of

serving a child’s best interests (see Section 710).”).

        Fourth, contrary to Plaintiff’s allegations, see Compl. ¶ 39, South Carolina Regulation 114-

4980(A)(2)(a) permits CPAs to consider factors in addition to the requirements established by

SCDSS. Specifically, Regulation 114-4980(A) states that a “child placing agency shall utilize the

regulations established by the Department to conduct the foster home investigations,” which are

found in Regulation 114-550. Regulation 114-550, in turn, lists certain information CPAs are to

consider, but specifically states that “a licensed child placing agency reserves the right to request

and consider additional information if needed during the licensing or renewal process,” and states

that “[t]his additional information may be considered during the licensing or renewal decision-

making process.” S.C. Code of Regulations R. 114-550(B)(3) (emphasis added). In addition, the

regulation lists topics to be assessed and documented as part of the licensing consideration, but

explicitly states that these topics constitute only a “minimum” of what may be assessed and

documented. Id. § 114-550(E)(4). Because these requirements—as well as each of the three non-




18
   State Defendants note that Plaintiff was never “denied the opportunity” to become a foster parent
(to use the words of section 710), much less by “the agency.” SCDSS was and still is willing gladly
to receive her application for licensure as foster parents if they ever take action to achieve their
stated goal of serving as foster parents.


                                                   22
      6:19-cv-03551-JD        Date Filed 07/23/21       Entry Number 79        Page 27 of 32




discrimination provisions discussed in the preceding paragraphs—are susceptible to exemptions,

strict scrutiny is required. See Fulton, 141 S. Ct. at 1877, 1881.19

       Under a strict scrutiny analysis, the State Defendants’ actions challenged in this suit were

constitutionally permissible and required. Plaintiff’s Establishment Clause claim stems from the

State Defendants seeking and granting accommodations or exemptions to the requirements

discussed above. And, under Fulton (as well as RFRA and the RFA), the question of how these

regulations should or should not apply to faith-based CPAs is analyzed under strict scrutiny. The

law is clear that when, as here, the government can accommodate the religious beliefs of faith-based

CPAs while still achieving the governmental purpose behind the regulation, the government must

accommodate the faith-based CPAs. See Fulton, 141 S. Ct. at 1881. The law is likewise clear that

the government’s interest in maximizing the number of available foster homes and in treating all

prospective foster parents equally can be achieved while simultaneously accommodating faith-

based CPAs who, as a matter of religious belief, can partner only with certain foster parents. Id. at

1881–82. Accordingly, the State Defendants’ actions challenged in this suit were not only

constitutionally permissible; they were, according to Fulton, constitutionally required. Those

actions cannot, therefore, have violated the Constitution, and Plaintiff’s allegations and claims thus


19
  In addition to the fact that these requirements contain exception mechanisms that invoke strict
scrutiny, that exacting standard is already independently required here by statutes, namely the
Religious Freedom Restoration Act (“RFRA”) and the South Carolina Religious Freedom Act
(“RFA”). See 42 U.S.C. § 2000bb-1 (“Government may substantially burden a person’s religious
exercise only if it demonstrates that the application of the burden to the person—(1) is in
furtherance of a compelling governmental interest; and (2) is the least restrictive means of
furthering that compelling governmental interest.”); S.C. Code Ann. § 1-32-40 (“The State may
not substantially burden a person’s exercise of religion, even if the burden results from a rule of
general applicability, unless the State demonstrates that application of the burden to the person is:
(1) in furtherance of a compelling state interest; and (2) the least restrictive means of furthering
that compelling state interest.”). Accordingly, even if there were any meaningful differences
between the requirements and available exceptions in Fulton and in this suit, the governmental
requirements and responses in this suit must still be evaluated under a strict scrutiny standard.


                                                 23
      6:19-cv-03551-JD         Date Filed 07/23/21       Entry Number 79         Page 28 of 32




do not and cannot state claims on which relief can be granted. Plaintiff’s request for this Court to

command what the Supreme Court recently and unequivocally prohibited in Fulton fails as a matter

of law and logic.

IV.    Plaintiff’s other allegations fail to assert any claims on which relief can be granted.

       As explained above, Plaintiff’s allegations and claims relating to the State Defendants’

actions to accommodate faith-based CPAs whose beliefs compel them to partner only with those

who share their deeply held religious beliefs fail to state claims on which relief can be granted.

Plaintiff also peppers her Complaint with allegations that the State Defendants’ actions supposedly

coerce prospective foster parents to support the specific religious beliefs of Miracle Hill. See, e.g.

Compl. ¶¶ 19, 118(k), 119. The Fulton Court disposed of that line of argument in short order, ruling

that a CPA “does not seek to impose [its] beliefs on anyone else” merely by screening prospective

foster parents on the basis of its religious beliefs. Fulton, 141 S. Ct. at 1882. If a faith-based CPA’s

screening policy is not coercive, even less so can the government’s accommodation of such a policy

be considered coercive, particularly given the availability of other CPAs and licensing directly

through SCDSS.

       Plaintiff’s additional allegation—asserted almost as an afterthought—regarding the

supposed proselytization of children in foster care, see, e.g., Compl. ¶¶ 118(l), fares no better, for

Plaintiff lacks standing to assert such a speculative claim, see Lujan v. Defenders of Wildlife, 504

U.S. 555, 563 (1992) (holding that plaintiffs seeking to establish standing to assert a claim must

first show that they are “among the injured” group (citing Sierra Club v. Morton, 405 U.S. 727,

734–35 (1972))); Warth v. Seldin, 422 U.S. 490, 499 (1975) (“[A] plaintiff generally must assert

[her] own legal rights and interests, and cannot rest [her] claim to relief on the legal rights or

interests of third parties.”); Am. Civil Liberties Union of Northern California v. Azar, C/A No. 16-




                                                  24
      6:19-cv-03551-JD         Date Filed 07/23/21       Entry Number 79         Page 29 of 32




cv-03539-LB, 2018 WL 4945321, at *31 (N.D. Cal. Oct. 11, 2018) (“[T]he ACLU lacks standing

to advance a claim based on the harms imposed on unaccompanied minors.”).

        Plaintiff has conceded—as she must—that she lacks standing to assert claims for supposed

harms to third parties such as children in foster care. See ECF No. 24, at 9 n.1 (admitting that

Plaintiff “does not premise her standing on the injuries that the State has inflicted on foster children”

such as the alleged proselytization). And this Court already ruled that Plaintiff lacks standing to

assert claims relating to alleged injuries to children in foster care or their biological parents. See

ECF No. 43 at 17 n.6 (“While it appears in the Complaint that Plaintiff attempts to raise claims for

alleged injuries of others, including foster children, their biological parents, and LGBTQ youth,

Plaintiff recognizes that she does not have standing to sue for such alleged harms and clarifies that

she does not premise her standing on those alleged harms to others.” (internal citations omitted)).

        Further, any insinuation that the State Defendants authorized, permitted, or encouraged

private CPAs to proselytize children in foster care are contradicted by the very documents referred

to and incorporated into Plaintiff’s Complaint. The documents that supposedly constitute the

constitutional violations (e.g., the Executive Order and the waiver request letter) are entirely devoid

of any such authorization, permission, encouragement, or request. Indeed, Governor McMaster’s

Executive Order specifically notes that CPAs cannot engage in religious activities of that nature

using government funds. See Ex. A (Executive Order No. 2018-12), at 1. Accordingly, any

allegations that the State Defendants supported the proselytization of foster children are both

baseless and inadequately pled, and cannot support any claim in this suit.

V.      The relief requested in Plaintiff’s Complaint is itself unconstitutional.

        The infirmities of Plaintiff’s lawsuit are further underscored by the fact that the relief they

seek is itself unconstitutional and cannot be awarded by the Court. Plaintiff asks this Court to




                                                   25
      6:19-cv-03551-JD        Date Filed 07/23/21      Entry Number 79        Page 30 of 32




“declare that State Defendants have violated and continue to violate the First and Fourteenth

Amendments to the U.S. Constitution by funding foster-care child-placement agencies that use

discriminatory religious criteria to perform contracted-for governmental services” and to “declare

that South Carolina Executive Order No. 2018-12 was issued in violation of, and violates, the First

and Fourteenth Amendments to the U.S. Constitution.” Compl., Prayer for Relief “b” and “d.” But

Fulton makes abundantly clear that this Court cannot make such a declaration. Indeed, Fulton held

precisely the opposite, namely that the Constitution requires the government to allow state-

contracted, government-funded, faith-based CPAs to use religious criteria to select the prospective

foster families with whom it will work. Similarly, Fulton held that the Constitution and binding

precedent require the very thing accomplished by the Governor’s Executive Order. This Court

cannot award the relief sought by Plaintiff, for such relief is forbidden by the First Amendment. See

Fulton, 141 S. Ct. at 1882.

       Plaintiff also ask this Court to

               e. enter a permanent injunction prohibiting all Defendants from
               expending or providing public funds to foster-care child-placement
               agencies that use discriminatory religious criteria to perform
               contracted-for governmental services;

               f. enjoin all Defendants from implementing, enforcing, or relying on
               the exemption from the religious-antidiscrimination requirement of
               45 C.F.R. § 75.300(c) . . . ; [and]

               g. enjoin State Defendants from implementing, enforcing, or relying
               on South Carolina Executive Order No. 2018-12.

Compl., Prayer for Relief “e,” “f,” and “g.” One can hardly imagine a request more squarely

foreclosed by Fulton. The injunction Plaintiff seeks would impose the exact state of affairs that all

nine Justices concluded was unconstitutional, and, conversely, it would prevent the very thing that

Fulton requires. Plaintiff cannot avoid this effect by couching her requested injunction in terms of




                                                 26
      6:19-cv-03551-JD       Date Filed 07/23/21       Entry Number 79        Page 31 of 32




“funds.” Although Fulton did not discuss the government funding that accompanied CSS’s

government contracts, there is no dispute that CSS received millions of dollars in government

funding for foster-care services and now, under the Court’s recent ruling, stands to receive such

funding again. See Fulton v. City of Philadelphia, 922 F.3d 140, 150 (3d Cir. 2019); Fulton v. City

of Philadelphia, 320 F. Supp. 3d 661, 668, 671–72, 679 (E.D. Pa. 2018); see also supra nn.11–13

(citing the parties’ briefing discussing the issue of government funding and the many millions that

CSS has received and now stands to receive under the contract at issue before the Court). Here,

Plaintiff asks this Court to forbid what the Supreme Court held was permissible and required. This

Court cannot award the relief sought by Plaintiff.

       Because every type of relief that Plaintiff requests against the State Defendants is forbidden

by Fulton, there is no scenario in which this Court could enter the judgment Plaintiff seeks. This

Court should enter judgment on the pleadings and dismiss the suit with prejudice.

                                           CONCLUSION

       The Supreme Court’s unanimous judgment in Fulton makes clear that the State

Defendants’ actions challenged in this suit were constitutionally permissible and constitutionally

required and that the relief sought against Governor McMaster and Director Leach in this suit is

contrary to and foreclosed by the ruling in Fulton. For these reasons, Plaintiff has failed to state

any claim upon which relief can be granted, and the relief she has requested cannot be awarded by

this Court as a matter of law. Accordingly, Governor McMaster and Director Leach, in their

official capacities, respectfully request the Court enter judgment on the pleadings and dismiss

Plaintiff’s claims against them with prejudice.




                                                  27
     6:19-cv-03551-JD        Date Filed 07/23/21   Entry Number 79      Page 32 of 32




                                Respectfully submitted
                                NELSON MULLINS RILEY & SCARBOROUGH LLP
                                By: s/ Miles E. Coleman
                                   Miles E. Coleman
                                   Federal Bar No. 11594
                                   E-Mail: miles.coleman@nelsonmullins.com
                                   2 W. Washington St. / Fourth Floor
                                   Greenville, SC 29201
                                   (864) 373-2352

                                    Jay T. Thompson
                                    Federal Bar No. 09846
                                    E-Mail: jay.thompson@nelsonmullins.com
                                    1320 Main Street / 17th Floor
                                    Columbia, SC 29201
                                    (803) 799-2000

                                OFFICE OF THE ATTORNEY GENERAL
                                   Robert D. Cook, South Carolina Solicitor General
                                   Federal Bar No. 285
                                   E-Mail: bcook@scag.gov
                                   Post Office Box 11549
                                   Columbia, SC 29211
                                   (803) 734-3970

                                DAVIDSON, WREN & DEMASTERS, P.A.

                                    Kenneth P. Woodington, #4741
                                    William H. Davidson, II #425
                                    1611 Devonshire Drive, 2nd Floor
                                    Post Office Box 8568
                                    Columbia, SC 29202-8568
                                    wdavidson@dml-law.com
                                    kwoodington@dml-law.com
                                    (803) 806-8222

                                Attorneys for Governor Henry McMaster and
                                Director Michael Leach


July 23, 2021
Greenville, South Carolina




                                             28
